Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on DATE has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,220,331. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 is a broader version of claim 1 of the ‘331 patent.  Every feature of claim 1 is merely a narrower version of a feature of claim 15 (or an extra feature not present in claim 15).

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 recites positioning a second assembly of a bond fixture.  Parent claim 15 already introduced a bond fixture.  Thus, it is unclear if claim 16 is introducing a new, second bond fixture or should be amended to recite ‘the bond fixture.’  For purposes of examination, the latter is presumed.  Claim 16 also recites applying located and constant pressure to the fairing.  There are two fairings in claim 16, the first fairing introduced in parent claim 15, and the second fairing.  For purposes of examination, claim 16 is being treated as if it recited ‘the second fairing.’  Relatedly, examiner suggests that applicant amend claim 15 to recite ‘applying localized and constant pressure to the first fairing.’  Claims 17 is rejected based on its dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,552,347 to Boschet.
Claim 15 recites a method of bonding a fairing to a rotor blade.  Boschet relates to a method of bonding a sheath fairing to a turbine blade having improved heating properties. See Boschet col. 2, Il. 14-36. Claim 15 recites installing a first fairing to a surface of the rotor blade.  Boschet teaches installing a [sheath] (6) about [a] rotor blade (7). See Boschet col. 5, ll. 17-25 and Fig. 3. Claim 1 then recites positioning a first assembly of a bond fixture about the rotor blade adjacent the first fairing.  Boschet teaches installing a bonding assembly (1) that includes an inner heater means (30) a surrounding primary layers (5), a metal layer (4), an expanding insulation layer (3) and a rigid yoke (2).  Examiner defines all of these layers excepting the yoke as the first assembly bond fixture.  Figure 3 of Boschet shows that this assembly is positioned about the leading edge fairing.  The moment the bonding assembly first contacts the rotor blade positioning a first assembly is fulfilled.  The act of moving the bonding assembly into final position adjusts the position of the expanding insulation layer (5) that provides pressure. See Boschet col 3, Il. 8-22. This further movement meets the recited limitation of adjusting a position of one or more pressure pads of the first assembly.  A rigid yoke (2) is then also installed that restrict[s] movement of the bond fixture relative to the rotor blade.  See Boschet col. 5, ll 52-57.  Thus, the rigid yoke is considered the support structure.  Finally, Boschet teaches applying localized and constant pressure to the fairing via the bond fixture.  Specifically, Boschet teaches the insulation layers (5) expands when heated to apply pressure.  See Boschet col. 5, ll. 45-57.  Furthermore, Boschet teaches that the induction heating system provides uniform heat.  See Boschett col. 2, ll. 42-48.  Thus, the resulting pressure will also be uniform.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Claim 16 recites installing a second fairing using a second assembly, etc.  MPEP 2144.05 VI (B) states that it is obvious to duplicate parts.  Boschet teaches that it is a system for 
Claim 17 recites applying the pressure simultaneously to both the first and second fairings.  This would also have been obvious as a matter of common sense as it would aid in synchronizing curing of the adhesives.  Also, such adhesives often have long curing times, thus one of ordinary skill would not have wanted to have duplicate adhesive curing periods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”